NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Koh et al. U.S. Patent Application Publication No.: 2012/0270998 A1.
Koh et al. teach a resin composition for a transparent encapsulation material, the resin composition including a polysiloxane obtained by copolymerization of a first silicon compound represented by the following Chemical Formula 1 and a second silicon compound including a compound represented by Chemical Formula 2, see abstract.
Applicant’s claimed silicon precursor compounds of 1,1,1,3,3,3-hexachloro-2-methyl-1,3-disilapropane, 1,1,1,3,3,3,3-hexachloro-2,2-dimethyl-1,3-disilapropane and 1,1,1,3,3,3-hexachlorod-2-ethyl-1,3-disilapropane are all deemed to fall directly within Koh et al.’s sub-chemical formula 1a, when the Y1 moiety is selected to be a “substituted” alkylene group so to speak, where a single methyl group, or two methyl groups, or a single ethyl group is attached to the methylene linking between to the two sila end groups. These are really just ethyl groups or propyl groups that have a different carbon atom functioning as the linking group. 
Example 1 reads as followed: “[0092] 1 kg of a mixed solvent prepared by mixing water and toluene in a weight ratio of 5:5 was put in a three-necked flask and maintained at 23.degree. C., and 300 g of a mixture of phenyltrichlorosilane, bis(trichlorosilyl)methane, and vinyldimethylchlorosilane mixed in a mole ratio of 85:5:10 was added thereto in a dropwise fashion for two hours. The resulting mixture was heated and refluxed for a condensation/polymerization reaction at 90.degree. C. for 3 hours. Next, the reactant was cooled down to room temperature, and a water layer was removed therefrom, preparing a polymer solution dissolved in toluene. The polymer solution was cleaned with water to remove chlorine produced therein as a byproduct. Then, the neutral polymer solution was distilled under reduced pressure to remove toluene, acquiring liquid polysiloxane.”. [Emphasis added]. 
Please note that bis(trichlorosilyl)methane is the same compound as Applicant’s 1,1,1,3,3,3-hexachloro-1,3-disilapropane Markush species which was deleted from independent claim 1 by Applicant’s amendment filed 4/23/19 in the Grandparent Case S. N. 15/654,426 now abandoned.
Koh et al. differs from Applicant’s claimed invention in that there is not a direct teaching (i.e. by way of an example) to where silicon precursor compounds such as: 1,1,1,3,3,3-hexachloro-2-methyl-1,3-disilapropane, 1,1,1,3,3,3,3-hexachloro-2,2-dimethyl-1,3-disilapropane and/or 1,1,1,3,3,3-hexachlorod-2-ethyl-1,3-disilapropane are actually added to a mixed solvent comprising water and toluene, prior to the polymerization step.
It would have been obvious to one having ordinary skill in the art to use Koh et al.’s sub-chemical formula 1a, as strong motivation to actually select silicon precursor compounds such as: 1,1,1,3,3,3-hexachloro-2-methyl-1,3-disilapropane, 1,1,1,3,3,3,3-hexachloro-2,2-dimethyl-1,3-disilapropane and/or 1,1,1,3,3,3-hexachlorod-2-ethyl-1,3-disilapropane as the reactant species to be added to a mixed solvent comprising water and toluene, for subsequent polymerization. As explained above, said silicon precursor compounds are all deemed to fall directly within Koh et al.’s sub-chemical formula 1a, when the Y1 moiety is selected to be a “substituted” alkylene group so to speak, where a single methyl group, or two methyl groups, or a single ethyl group is attached to the methylene linking between to the two sila end groups. These are really just ethyl groups or propyl groups that have a different carbon atom functioning as the linking group. 

Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Jung et al. U.S. Patent Application Publication No.: 2011/0077420 A1.
Jung et al. teach a preparation method for a linear or cyclic trisilaalkane which is a substance useful in the preparation of polycarbosilane and silicon carbide precursors. Linear or cyclic trisilaalkane and organic trichlorosilane derivatives can be synthesized simultaneously and in high yield by reacting bis(chlorosily)methane having a Si--H bond, either alone or together with an organic chloride, using a quaternary organic phosphonium salt compound as a catalyst. Further, since the catalyst can be recovered after use, the present invention is very economical and is thus effective for mass-producing precursors for organic/inorganic hybrid substances, see abstract.
Applicant’s claimed silicon precursor compound of 1,1,1,3,3,5,5,5-octachloro-1,3,5-trisilapentane is made by the processes set forth in Examples 1-19.
Jung et al.’s section [0024] discloses that aromatic hydrocarbon solvents, such as benzene, toluene and xylene can optionally be employed to make chlorinated linear or cyclic trisilaalkanes.
Jung et al. differs from Applicant’s claimed method of making 1,1,1,3,3,5,5,5-octachloro-1,3,5-trisilapentane in that there is not a direct teaching (i.e. by way of an example) to where the process of making 1,1,1,3,3,5,5,5-octachloro-1,3,5-trisilapentane actually uses a solvent, such as an aromatic hydrocarbon solvent (e.g. benzene, toluene and/or xylene).
It would have been obvious to one having ordinary skill in the art to use Jung et al.’s disclosure, as set forth in section [0024], as strong motivation to actually make  1,1,1,3,3,5,5,5-octachloro-1,3,5-trisilapentane using a method that employs an aromatic hydrocarbon solvent (e.g. benzene, toluene and/or xylene). It is not inventive to merely follow the direct suggestion of a prior-art reference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764